In March, 1843, Josiaii Walker, as guardian of certain minors, leased to Edmund and John T. Huff, a tract of land lying wholly on the north side of the Wabash river, with the ferry and appurtenances of the same, for two years. The ferry was then the only one established at that point. Afterwards, 1844, an act was passed by the legislature, providing, “ That in all cases when ferry license is granted to any one owning the land on only one side of said stream or river, within any county in this State, it shall be lawful, at any time, for the person or persons owning the same on the opposite side of said stream or water course, to give bond to the board doing county business, in such manner as is required by law, for the keeping of a ferry, to take, possession of the ferry on his, her, or their side the stream to the opposite bank, and have and possess all the privileges of a ferry keeper across the same, to transport passengers from his side to the opposite side, with mutual privileges of landing with the ferryman on the other side.” Acts of 1844, p. 101.
After the passage of the above act, John T. Huff one of the lessees before mentioned, purchased the land on the south side of the *135river and applied under the above act, and procured a ferry privilege from that side of the stream. Walker appealed from the decision of the board doing county business, granting such privilege, and the appeal was still pending. After procuring this privilege, the said John T. Huff and Ms co-lessee gave notice to Walker, that they had been evicted by the said John T. Hvff from their forty right under the lease, and that they, therefore, abandoned the entire premises leased.
Lockwood, for plaintiffs in error.
Crane, contra.
The present suit was an action of covenant brought by Walker against the lessees, for the rent; and the defence set up was the eviction as above stated.
In the court below the plaintiff recovered, and it was held in this court that the judgment was right.
Judgment affirmed, &c.